DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 8/11/22.
All previous claim interpretation under 35 USC 112, F is maintained herein. 
The amendments to the specification filed 8/11/22 have been entered.
Drawings
The drawings filed 8/11/22 are objected to because they use the incorrect reference numeral to describe the notch.  The specification lists the notch as 410, while the amended drawings list it as 401.  As such the amended drawings filed 8/11/22 have not been entered; the reference numerals should be corrected and the amendment resubmitted.  Additionally, as the amendment has not been entered, the previous drawing objections are maintained herein.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the notch (410) as identified in the original disclosure is not shown in the drawings.  Applicant should amend the drawings to show the notch, or cancel the limitation from the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiments of the device having three, five, six (etc.; anything other than four) arms must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Examiner suggests amending the claim to recite “four arms” in order to overcome the objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8 and 15, the term “slide rail” is indefinite, as it is unclear whether or not the term corresponds and intends to refer back to the previously recited “guide rail”.  As best understood by the Examiner the terms refer to the same rail, however the claim should be amended to recite the same name for the rails throughout the claim.  
Regarding claims 7 and 12, the term “an antimicrobial surface having an antimicrobial agent” is indefinite, as it is unclear if the term intends to refer back to the previously recited antimicrobial surface and agent recited in the independent claim, or another surface/agent.  As best understood by the Examiner, the terms intend to refer back, further limiting the surface to comprise a polymer.  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ni (CN 207693695) in view of Keles (US 2007/0218416 A1) in view of Barry et al (US 6267590 B1).
Regarding claims 1-4 and 7, Ni discloses a modified rapid palatal expander ("RPE") device (see Figs. 1-5), comprising: two halves (10 and 20) of a device body (body formed by 10 and 20), each half having a left side and a right side, and a middle portion (see Figs); at least two arms (50), each of the at least two arms having a proximal end fixed to one of the two halves of the device body (e.g. via holes 12) and a distal end extending toward teeth (e.g. opposite end, see Fig. 5); a lock screw (30/31) rotatably coupled to the two halves of the device body and configured to adjust a distance between the two halves of the device body (see abstract and machine translation); and a pair of guide rails (40) for guiding a movement of the two halves of the device body, the pair of guide rails each having a same shape (see Figs) and being configured to be placed on each side underneath the lock screw such that the centerline of each slide rail and that of the lock screw are parallel to each other and form a triangular prism (see arrangement as shown in Fig. 1 and 4), with one slide rail having a first end slidably inserted into or fixed to a fist halve of the device body and a second end slidably inserted into a second halve of the device body, and the other slide rail having a first end slidably inserted into or fixed to the second halve of the device body and a second end slidably inserted into the first halve of the device body (see Figs. 1-5; generally abstract, and Machine Translation, pages 3-5).  Ni additionally discloses wherein the device comprising four arms (50; four arms shown), each of the two halves of the device body having two arms attached thereto, one to its left side and the other to its right side (e.g. left and right of area containing lock screw; see Figs. 1-5; per claim 2); further comprising a pair of teeth fixing parts (see bends or sleeves at end of arms 50, as shown in Fig. 5, which contact the tooth), each having a tooth attachment end (e.g. end that contacts tooth) and another end (where it is connected to arm)secured to the distal end of each arm attached to one halve of the body (see Fig. 5; per claim 3); and wherein the lock screw is configured to allow the use of a screw driver or a wrench for adjusting the distance between the two halves of the device body (an appropriately sized and shaped wrench is configured to engage nut 31 on lock screw 30 to rotate the screw; per claim 4).
Regarding claims 8-12, Ni additionally teaches a method of fabricating the modified rapid palatal expander, the formed RPE device having all the components of claims 1-4 (as explained above), including the two halves of the device body, four arms (per claim 8 and 9), teeth fixing parts attached to the distal ends of the arms (per claim 10), the lock screw, and the pair of guide rails forming the triangular prism shape with the lock screw (per claim 8), the lock screw being configured to allow the use of a wrench for adjusting the distance (as explained above regarding claim 11); the method additionally and implicitly comprising the steps of providing a design of the device and forming the device (implicitly in order for the device to be formed, applied to the teeth and treat the patient’s condition; at the very least a design is provided mentally by the practitioner when deciding how to treat the teeth, and/or place, form and/or shape the device).  The Examiner notes that the device could not be provided to the patient and applied to the teeth without being designed, at least to some degree, and formed.  
Ni, however, does not teach wherein the guide rails are rectangular or wherein the RPE device comprises an antimicrobial coating with an antimicrobial agent and a polymer on the two halves of the body arms, lock screw, and guide rails as required.  
Keles, however, teaches an RPE device (see Figs. 2-3) having two body halves (8/10) connected via rectangular stabilizing guide rail(s) (12), connecting the body portions to guide movement of an expansion screw (2; see Figs. 2-3 and [0052] noting that two rails can be used).  Keles additionally discloses that the shape of the guide rails can be of a variety of shapes (see above).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device Ni to include Keles’ rectangular guide rails, as such modification would merely involve a change of shape of a known component of a device, which has been held to be within the skill of the ordinary artisan (and contemplated by Keles, see above).  
Barry et al, however, teaches providing an antimicrobial surface to all exposed surfaces (see col 3, lines 1-6) of all types of orthodontic appliance (see col 6, lines 20-26), wherein the antimicrobial surface comprises a coating having an antimicrobial agent and a polymer (e.g. inorganic antimicrobial agent and polymer; see citations above and col 3, lines 34-43 and col 4, lines 9-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Ni/Keles, as combined above, to include Barry’s use of antimicrobial coatings for orthodontic appliances, as such modification would aid in reducing the incidence of oral disease in orthodontic appliance wearers, preventing the adverse effects of bacterial action (see Barry, col 1, lines 10-21).  It is noted that should the device of Ni/Keles be modified to include Barry’s use of the antimicrobial coating, as combined above, the disclosure of Barry as a whole would guide one of ordinary skill in the art to coat the two halves of the body, the four arms, the lock screw and the pair of slide rails, along with all other exposed surfaces, as taught by Barry to prevent the bacterial action on fluid contacting surfaces (see above).  
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of Keles in view of Barry, as combined above, further in view of Kim (US 2017/0354482 A1).
Regarding claim 15, Ni discloses a method of treating a maxillary skeletal disorder (see abstract), comprising: detecting a maxillary skeletal disorder in a patient (see Machine Translation, page 2, paragraph 5; identification of defect teeth); prescribing a RPE device to correct the maxillary skeletal disorder in the patient (see abstract; providing device to correct expansion); and applying the RPE device to the patient (see Fig. 5 showing RPE applied); and periodically adjusting the RPE device by turning a lock screw (30) on the device until a desired result of maxillary skeletal expansion is achieved (see page 2, paragraph 5 and page 4, paragraph 2; also citations below), the RPE comprising: two halves (10 and 20) of a device body (body formed by 10 and 20), each half having a left side and a right side, and a middle portion (see Figs); at least two arms (50), each of the at least two arms having a proximal end fixed to one of the two halves of the device body (e.g. via holes 12) and a distal end extending toward teeth (e.g. opposite end, see Fig. 5); a lock screw (30/31) rotatably coupled to the two halves of the device body and configured to adjust a distance between the two halves of the device body (see abstract and machine translation); and a pair of guide rails (40) for guiding a movement of the two halves of the device body, the pair of guide rails each having a same shape (see above) and being configured to be placed on each side underneath the lock screw such that the centerline of each slide rail and that of the lock screw are parallel to each other and form a triangular prism (see arrangement as shown in Fig. 1 and 4), with one slide rail having a first end slidably inserted into or fixed to a fist halve of the device body and a second end slidably inserted into a second halve of the device body, and the other slide rail having a first end slidably inserted into or fixed to the second halve of the device body and a second end slidably inserted into the first halve of the device body (see Figs. 1-5; generally abstract, and Machine Translation, pages 3-5).  
Ni, however, does not teach wherein the guide rails are rectangular or wherein the RPE device comprises an antimicrobial coating with an antimicrobial agent and a polymer on the two halves of the body arms, lock screw, and guide rails as required.  
Keles, however, teaches an RPE device (see Figs. 2-3) having two body halves (8/10) connected via rectangular stabilizing guide rail(s) (12), connecting the body portions to guide movement of an expansion screw (2; see Figs. 2-3 and [0052] noting that two rails can be used).  Keles additionally discloses that the shape of the guide rails can be of a variety of shapes (see above).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device Ni to include Keles’ rectangular guide rails, as such modification would merely involve a change of shape of a known component of a device, which has been held to be within the skill of the ordinary artisan (and contemplated by Keles, see above).  
Barry et al, however, teaches providing an antimicrobial surface to all exposed surfaces (see col 3, lines 1-6) of all types of orthodontic appliance (see col 6, lines 20-26), wherein the antimicrobial surface comprises a coating having an antimicrobial agent and a polymer (e.g. inorganic antimicrobial agent and polymer; see citations above and col 3, lines 34-43 and col 4, lines 9-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Ni/Keles, as combined above, to include Barry’s use of antimicrobial coatings for orthodontic appliances, as such modification would aid in reducing the incidence of oral disease in orthodontic appliance wearers, preventing the adverse effects of bacterial action (see Barry, col 1, lines 10-21).  It is noted that should the device of Ni/Keles be modified to include Barry’s use of the antimicrobial coating, as combined above, the disclosure of Barry as a whole would guide one of ordinary skill in the art to coat the two halves of the body, the four arms, the lock screw and the pair of slide rails, along with all other exposed surfaces, as taught by Barry to prevent the bacterial action on fluid contacting surfaces (see above).  
The Examiner maintains that in use of the RPE device of Ni/Keles/Barry, as explained above, the practitioner implicitly must first detect the disorder, prescribe the use of the RPE device, apply the device and then periodically adjust the device to provide the expansion, otherwise no orthodontic treatment could be initiated, planned or completed.  However, should Applicant traverse the findings of the specific steps of use for the Ni/Keles/Barry device, the Examiner alternatively refers to Kim below.  
Specifically, Kim discloses a method of treating a maxillary skeletal disorder using an RPE device, comprising the steps of detecting the disorder, prescribing an RPE device to correct the disorder, applying the RPE device and periodically adjusting the RPE by turning the lock screw as required (see [0032]-[0037], [0039]-[0044], [0092], [0098]-[0103]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of using the RPE device of Ni/Keles/Barry, as explained above, to explicitly include the steps of Kim, as explained above, since such modification would ensure accurate and efficient treatment of the teeth, minimizing the risk of unnecessary injury and/or pain to the patient, and prevent misuse of the device.  
Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection/interpretation above necessitated by Applicant’s amendment. 
Briefly, the Examiner notes that Applicant does not traverse the combination of Ni/Keles as currently relied on, and as previously relied on to teach the rectangular shape of the rails in claims 5-6 and 13-14, and as such its use is maintained herein.  Additionally, regarding the newly added limitations to the antimicrobial surface, the Examiner relies on the newly cited disclosure of Barry, as explained above.  Therefore, Applicant’s arguments have been fully considered but are not persuasive as they do not address the new grounds of rejection/interpretation above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 5281133 teaches a similar RPE device with a triangular prism shape.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772